Court of Appeals, State of Michigan

                                             ORDER
                                                                          Michael J. Talbot
In Re Pierson/Berry, Minors                                                Presiding Judge

Docket No.    328599; 328675                                              Joel P. Hoekstra

LC No.        02-002014-NA                                                Douglas B. Shapiro
                                                                           Judges


              In light of this Court's opinion in In re D Gach, _Mich App_; _NW2d_
(Docket No. 328714, April 19, 2016), the Court, on its own motion, orders that this Court's April 19,
2016 opinion and concurrent order are hereby VACATED. A new opinion and order is attached.




                        A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                APR   ,z6 2016
                                      Date